ORDER

PER CURIAM.
Forrest Fitzgerald (“Employee”) appeals from an Award of the Labor and Industrial Relations Commission which found that he has a permanent, partial disability. Employee argues on appeal that the Commission erred in determining that he is not permanently, totally disabled because this determination was against the overwhelming weight of the evidence.
We have reviewed the briefs of the parties and record on appeal and no error of law appears. No precedential or jurisprudential purpose would be served by an extended opinion reciting detailed facts and restating principles of law. We have, however, provided the parties with a memorandum opinion setting forth the reasons for this decision. We affirm the judgment pursuant to Rule 84.16(b).